FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. (Translation of registrant’s name into English) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F R Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No R Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes ¨ No R If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A FREE TRANSLATION FROM THE ORIGINAL IN SPANISH LANGUAGE Communication of Relevant Information Promotora de Informaciones SA (PRISA) announces the following relevant information, under the provisions of article 82 of Act 24/1988, July 28th, of Securities Market (“Ley del Mercado de Valores”). In relation to the Warrants issued by the capital increase for cash consideration1, PRISA has granted a public deed formalizing the implementation of the capital increase, in the 23nd window of execution of the Warrants of PRISA. This public deed has been recorded in the Registry of Commerce of Madrid, on December 3, 2012, entry 357. The total number of Warrants that have been exercised is 60, which have given place to the subscription of 60 new Class A common shares, issued on an exercise price of 2.00€ per share. PRISA share capital, after this capital increase –and the conversion of Class B shares in Class A shares during October 2012 and the share capital increase for dividend payment (CNMV nº178317), amounts 98,921,700.20€ represented by: (a) 636,947,770 Class A common shares, of 0.10€ par value each, numbered consecutively from 1 to 636,947,770 and (b) 352,269,232 Class B convertible and non-voting shares, of 0.10€ par value each, numbered consecutively from 1 to 352,269,232. After conversion in this 23nd window, the Company reminds to all Warrants holders of PRISA that they may exercise their rights (conversion of Warrants) on a monthly basis for 19 windows of execution (up to June 2014), at an exercise price in all of them of 2.00€ per share. The admission to trading of the new ordinary shares coming from the exercise of Warrants will be applied on the Stock Exchange of Madrid, Barcelona, Bilbao and Valencia through the Automated Quotation System (“Sistema de Interconexión Bursátil” -Mercado Continuo-). Madrid, December 10th 2012 1 Capital increase agreement by issuing 241,049,050 ordinary shares of class A issued for cash consideration, with preferential subscription rights implemented through warrants (the Warrants of PRISA), adopted by the General and Extraordinary Shareholders Meeting of PRISA held on 27th November 2010 (Securities Note number 9823, registered on CNMV), reported by Relevant Information dated December 2, 2010 (Registration No.134087 on CNMV) and Relevant Information dated December 7, 2010 (Registration No.134403 on CNMV). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROMOTORA DE INFORMACIONES, S.A. (Registrant) December 10, 2012 By: /s/ Iñigo Dago Elorza Name: Iñigo Dago Elorza Title: Chief Legal Officer and Secretary of the Board of Directors
